           Case 3:12-cr-00036-RCJ-VPC Document 46 Filed 06/29/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA

 8   UNITED STATES,

 9                  Plaintiff,                            Case No. 3:12-cr-00036-RCJ

10
     vs.                                                                ORDER
11
     DAVID MICHAEL JENNER,
12
                    Defendant.
13

14          After exhausting, Defendant moves for compassionate release under 18 U.S.C.

15   § 3582(c)(1)(A), and the Government does not oppose the motion. The Court therefore grants it.

16                                          BACKGROUND

17          In 2012, Defendant pleaded guilty to one count of distribution of child pornography in

18   violation of 18 U.S.C. § 2255A(a)(2), (b). (ECF No. 29.) Before this crime, Defendant had no

19   criminal history. The Court sentenced Defendant to eleven years of imprisonment to be followed

20   by a lifetime of supervised release. (ECF No. 37.) Between serving more than eight years of his

21   sentence and good time credit, Defendant has a projected release date of September 28, 2021. Find

22   an inmate, Fed. Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited on May 28, 2020).

23   Defendant is currently seventy-three years old, (see id.), and suffers from prediabetes and

24   hyperlipidemia, (ECF No. 43). On May 14, 2020, Defendant, through the assistance of his counsel,


                                                 1 of 4
            Case 3:12-cr-00036-RCJ-VPC Document 46 Filed 06/29/20 Page 2 of 4




 1   sent the warden an email requesting compassionate release. (ECF No. 42 Ex. B.) In his motion,

 2   Defendant claims that, if he is released, his daughter will allow him to temporarily live with her

 3   and assist in making a down payment for more permanent residence.

 4                                          LEGAL STANDARD

 5          A district court may not generally “modify a term of imprisonment once it has been

 6   imposed.” § 3582(c). One exception to this rule is that a court may grant a reduction to a term of

 7   imprisonment “(and may impose a term of probation or supervised release with or without

 8   conditions that does not exceed the unserved portion of the original term of imprisonment)” based

 9   on “extraordinary and compelling reasons.” § 3582(c)(1)(A).

10          Either the Bureau of Prisons (BOP) or a defendant may bring a motion under

11   § 3582(c)(1)(A). A court, however, may not consider a motion brought by a defendant unless he

12   “has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

13   a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden

14   of the defendant’s facility, whichever is earlier.” Id.

15          The applicable policy statement for motions under § 3582(c)(1)(A) is U.S. Sentencing

16   Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). This policy statement requires a

17   court to find that the defendant “is not a danger to the safety of any other person or to the

18   community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2). It also defines “extraordinary and

19   compelling as reasons” as the following:

20      1. The defendant is suffering from a terminal illness . . . . [Or] [t]he defendant is
           suffering from a serious physical or medical condition, suffering from a serious
21         functional or cognitive impairment, or experiencing deteriorating physical or
           mental health because of the aging process that substantially diminishes the ability
22         of the defendant to provide self-care within the environment of a correctional
           facility and from which he or she is not expected to recover.
23      2. The defendant is at least 65 years old[,] is experiencing a serious deterioration in
           physical or mental health because of the aging process[,] and has served at least 10
24         years or 75 percent of his or her term of imprisonment, whichever is less.


                                                    2 of 4
            Case 3:12-cr-00036-RCJ-VPC Document 46 Filed 06/29/20 Page 3 of 4




 1      3. The death or incapacitation of the caregiver of the defendant’s minor child or minor
           children[,] [or] [t]he incapacitation of the defendant’s spouse or registered partner
 2         when the defendant would be the only available caregiver for the spouse or
           registered partner.
 3      4. As determined by the Director of the Bureau of Prisons, there exists in the
           defendant's case an extraordinary and compelling reason other than, or in
 4         combination with, [those described above].

 5   § 1B1.13 cmt. n.1(A)–(D).

 6                                              ANALYSIS

 7          Defendant satisfies these elements, and the Court, in its discretion, accordingly grants the

 8   motion. First, Defendant has sent a request to the warden more than thirty days before now, so he

 9   has properly exhausted this motion. Second, while Defendant’s medical conditions and age would

10   not usually constitute extraordinary and compelling reasons under § 1B1.13, the Government now

11   stipulates that they do in conjunction with the ongoing COVID-19 pandemic. Third, the Court

12   finds that Defendant is not a danger to the society. Distribution of child pornography is a serious

13   crime, but Defendant will still be subject to a lifetime of supervised release with conditions that

14   mitigate any danger that he poses, including (but not limited to) registration as a sex offender,

15   being subject to warrantless searches by a probation officer, and being required to provide the

16   probation office with accurate information regarding his access to computers. (ECF No. 37.)

17   Fourth, the Court finds that a reduction is consistent with the factors set forth in 18 U.S.C.

18   § 3553(a). Defendant has already served the vast majority of his sentence, and with the danger that

19   COVID-19 poses to him while incarcerated the Court finds that his sentence in conjunction with

20   his supervised release term adequately “provide[s] just punishment for the offense.” Id.

21   § 3553(a)(2)(A).

22          The Court thus reduces Defendant’s term of imprisonment to time served. Defendant’s

23   lifetime term of supervised release applied by this Court’s Judgment (ECF No. 37) will remain in

24   full effect. Prior to releasing Defendant, the Government urges the Court to first order “that


                                                  3 of 4
            Case 3:12-cr-00036-RCJ-VPC Document 46 Filed 06/29/20 Page 4 of 4




 1   defendant be quarantined for a 14-day period and given medical clearance, consistent with BOP

 2   policy.” (ECF No. 44.) The Court agrees and grants this request.

 3                                           CONCLUSION

 4             IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate Release (ECF

 5   No. 42) is GRANTED.

 6             IT IS FURTHER ORDERED that Defendant’s term of imprisonment is reduced to time

 7   served.

 8             IT IS FURTHER ORDERED that Defendant be quarantined for a 14-day period and given

 9   medical clearance, consistent with BOP policy, before release.

10             IT IS FURTHER ORDERED that this Court’s sentence of supervised release for the

11   remainder of Defendant’s life remains in effect, including all conditions of supervision enumerated

12   in this Court’s Judgment.

13             IT IS SO ORDERED.

14   Dated June 29, 2020.

15

16                                                _____________________________________
                                                            ROBERT C. JONES
17                                                       United States District Judge

18

19

20

21

22

23

24

                                                  4 of 4
